In his motion the appellant challenges the correctness of the holding of this court that the evidence is sufficient. No analysis of the evidence is made by him. We have examined it, however, in response to the motion for rehearing. According to the state's evidence, a certain blacksmith shop and equipment were located upon the premises of Ledbetter which were leased to one Myers. The house in which the things were situated was opened and the property taken out. It was afterwards found in possession of the appellant many miles from the premises of Myers. When first challenged, appellant gave an explanation of his possession of the property quite inconsistent with that which he gave in his testimony upon the trial of the case. He gave testimony explaining this inconsistency and claimed that he had bought the property from one Hector. Hector died before the trial took place, but his wife and other relatives of Hector gave testimony tending to contradict the appellant's claim that he bought the property from Hector.
The examination leaves us of the opinion that the conclusion expressed in the original hearing is correct.
The motion for rehearing is overruled. Overruled. *Page 463